DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and Claims 
2.	Applicant’s submission filed 01/27/2021 has been entered. Claims 1-3, 5 and 7-8 are pending. Claims 4, 6 and 9 have been canceled. Claims 10-20 have been withdrawn as they are drawn to a nonelected invention. 

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the objections and rejections under 112(b) have been withdrawn as they have been overcome. 

Information Disclosure Statement
4.	The information disclosure statement filed 10/06/2016 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The listing of references in the specification (See p. 7, 15-16 of specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-3, 5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Salvo (US 2004/0265544 A1) in view of Litvay (US 2004/0204697 A1).
Regarding claim 1, Di Salvo discloses an absorbent article (1), comprising: a topsheet (cover 2); a backsheet (6); an absorbent core (4) disposed between the topsheet and the backsheet (Figs. 1-2, ¶ 0019); a functionally-distinguishable portion (embossed area 20) of the absorbent core that is different in composition, configuration, or construction relative to adjacent portions of the absorbent core (Figs. 1-2, ¶ 0019); 
	Di Salvo teaches the article to be formed in a variety of shapes including a symmetrical shape with parallel longitudinal edges (¶ 0064), but is silent to a substantially rectangular absorbent core. 
	Litvay, however, teaches an absorbent article in the same field of endeavor (Litvay Fig. 1) with a substantially rectangular absorbent core (Litvay ¶ 0068 lines 1-4) as well as an hourglass shape similar to the shape disclosed by Di Salvo. Litvay teaches hourglass and rectangular shapes to be interchangeable to provide greatest absorbency with reduced material (as motivated by Litvay ¶ 0068 lines 4-6), and to suit the needs of a variety of users. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the shape of the absorbent core of the Di Salvo article, to be substantially rectangular, as taught by Litvay, to provide greatest absorbency with reduced material and suit the needs of a variety of users, and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See also In  re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

	Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Di Salvo and Litvay, as applied above in claim 1. Di Salvi 

	Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Di Salvo and Litvay, as applied above in claim 2. Di Salvo further discloses wherein the visible functional enhancement indicator (40) corresponds in location to the tactilely–sensed component (20) (Figs. 1-2, ¶ 0021), since the coating is deposited within the embossed area. 

	Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Di Salvo and Litvay, as applied above in claim 2. Di Salvo further discloses wherein the visible functional enhancement indicator comprises a composition selected from the group consisting of inks, dyes, paint, colored adhesives, and mixtures thereof (¶ 0028). 

	Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Di Salvo and Litvay, as applied above in claim 1. Di Salvo further discloses wherein the functional enhancement indicator (40) further comprises a direct information-bearing signal, since a direct information-bearing signal is broadly interpreted as anything that can be sensed by the user, and the embossed area forming depressions and filled with a coating provide a corresponding visual contrast from the . 

8.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Salvo in view of Litvay and further in view of De Camacho (EP 1138294 A1).
	Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Di Salvo and Litvay, as applied above in claim 1. Di Salvo further discloses the absorbent core being a thin layer (Di Salvo ¶ 0038) but is silent to the core having a thickness less than 5 mm. 
	De Camacho, however, teaches an absorbent article in the same field of endeavor (De Camacho Fig. 5), wherein the article thickness is between 0.04 to 0.2 inches (De Camacho ¶ 0016), 1.016 to 5.08 mm. It is known in the art to maintain a thin article to maintain a discrete and comfortable article for the user. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the thickness of the absorbent core of the Di Salvo/Litvay article, to be less than 5 mm, as taught by De Camacho, to maintain a thin, discrete and comfortable article for the user and additionally it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
9.	Applicant’s arguments, see Remarks, filed 01/27/2021, with respect to the rejection(s) of claim(s) 1-6 and 8 under 35 USC § 102(a)(2) over Di Salvo and claims 7 and 9 under 35 USC § 103 over Di Salvo and De Camacho, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Di Salvo, Litvay and De Camacho based on the Applicant’s amendment.
	Regarding Applicant’s arguments (beginning on p. 6/7 of remarks) to the rejection under 35 USC § 102(a)(2), that Di Salvo does not teach all of the elements of the amended claim, specifically a substantially rectangular absorbent core; Examiner agrees. The rejection under 102 has been removed, and Litvay is provided as a teaching reference to cure the deficiencies of Di Salvo regarding the shape of the core. However, regarding the arguments that Di Salvo is silent to the functional enhancement indicator corresponding in location to the functionally-distinguishable portion; Examiner respectfully disagrees. The embossed area is now interpreted as the functionally distinguishable portion, rather than the change of shape of the absorbent core, and the functional enhancement indicator/coating corresponds to the location of the embossed area (see above rejection). 
	For the same reasons set out above, claim 7, which depends from claim 1, would have been obvious over Di Salvo, Litvay and De Camacho. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        04/07/2021
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781